DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner recognizes Applicant’s Remarks filed 09/17/2021 with previously presented and newly added claims of pending Claims 1-8. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (KR 101659578).
Regarding Claim 1, Park et al teaches a medical image diagnostic apparatus comprising processing circuitry (MRI apparatus 1000 includes image processing unit 200; Figs 1, 11¶ [0040]-[0046]) that inputs a noise correlation map and data corresponding to a medical image or data corresponding to an intermediate image to a learned model (using a parallel imaging technique, a plurality of MRI images and additional data is acquired by the image processing unit S720, including a noise pattern map, and are input into a neural network S730; Fig 4A, 4B, 7 and ¶ [0065]-[0069], [0086]-[0091]), wherein the noise correlation map is a noise image correlated with a spatial distribution of noise amount in the medical image (noise pattern maps display a spatial distribution of noise from the MRI image; Figs 7, 8 and ¶ [0088], [0092]-[0094]), the learned model is functioned to generate denoise image data, in which noise of the medical image or noise of the intermediate image is reduced (the MRI image is reconstructed based on the learning result through the neural network model S730, S740; ¶ [0089]-[0091]), based on the medical image generated based on data collected with respect to a subject or the intermediate image at a front stage for generating the medical image and the noise correlation map correlated with the noise included in the medical image or the intermediate image (the MRI original image, noise pattern maps and additional data is input into the neural network, with multiple intermediate levels, to create a reconstructed image with improved image quality through reducing the noise pattern; ¶ [0091]), and generates a denoise image from the denoise image data, in which the noise of the medical image or the noise of the intermediate image is reduced (a reconstructed image with improved image quality through reducing the noise pattern in the MRI images, including the intermediate images S740; ¶ [0090]-[0091]).
Regarding Claim 2, Park et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and further teaches wherein the data is magnetic resonance data (input data can be from magnetic resonance imaging; ¶ [0056], [0091]), the medical image is a magnetic resonance image (medical image can be from magnetic resonance imaging; ¶ [0053], [0091]), the intermediate image is a complex number image (MRI images is one of 200I-1 to 200I-n; ¶ [0056], [0089], [0091]) and the noise correlation map corresponds to a map generated by using at least one of a sensitivity map that indicates spatial sensitivity of an RF coil related to collecting the magnetic resonance data, a g map that indicates distribution of a g-factor calculated based on the magnetic resonance data, a static magnetic field inhomogeneity map showing inhomogeneity of a static magnetic field, a gradient magnetic field (the noise pattern map is generated according to the geometry factor (g-factor) of the RF coil during MRI imaging; ¶ [0091]). 
Regarding Claim 4, Park et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and further teaches wherein the learned model is a neural network (the learned network is an artificial neural network 200A; Fig 4A, B and ¶ [0064]-[0069], and the processing circuitry inputs the medical image or the data corresponding to intermediate image and the noise correlation map to different channels of an input layer in the neural network (in the image processing unit 200, the MRI original image, noise pattern maps and additional data is input into the neural network 200A and to a plurality of artificial neurons input layer 200I-1 to 200I-n; ¶ [0066], [0091]).
Regarding Claim 5, Park et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and further teaches wherein the learned model is a neural network (the learned network is an artificial neural network 200A; Fig 4A, B and ¶ [0064]-[0069], and the processing circuitry 3Application No. 16/431,240Reply to Office Action of May 17, 2021inputs the data corresponding to medical image or the data corresponding to intermediate image to an input layer in the neural network (in the image processing unit 200, the MRI original image, noise pattern maps and additional data is input into the neural network 200A and to a plurality of artificial neurons input layer 200I-1 to 200I-n; ¶ [0066], [0091]), and inputs the noise correlation map to at least one of a plurality of intermediate layers in the neural network (the noise pattern map may be applied to the neural network model 200A in one or more of the multiple intermediate layers 200La-n to 200Lk-n; ¶ [0067]-[0068], [0089]-[0091]).
Regarding Claim 6, Park et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and further teaches wherein the processing circuitry inputs the data corresponding to medical image or the data corresponding to intermediate image to a second learned model (in the image processing unit 200, the MRI original image, noise pattern maps and additional data is input into the neural network 200A to a second intermediate layer 200La-n to 200Lk-n of the artificial neuron networks; ¶ [0067]-[0068], [0091]), that is functioned to generate the noise correlation map based on the medical image or the intermediate image (the noise pattern map is generated from the noise pattern information during the parallel imaging technique that generates the MRI images; ¶ [0088]), and generates the noise correlation map (the noise pattern map may applied to the neural network model 200A in one or more of the multiple intermediate layers 200La-n to 200Lk-n to undergo processing to improve the image quality in each learned model layer; ¶ [0067]-[0068], [0089]-[0091]).
Regarding Claim 7, Park et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and further teaches wherein the processing circuitry is configured to reduce the noise in the intermediate image with an intensity corresponding to an amount of noise in partial regions of the image (the input and output of the intermediate layers of the artificial neural network model 200A are based on weight to maximize the similarity between the MRI images input 200I-1 to 200I-n; ¶ [0067]).  
Regarding Claim 8, Park et al teaches the medical image diagnostic apparatus according to claim 1 (as described above), and further teaches wherein the data is magnetic resonance data (input data can be from magnetic resonance imaging; ¶ [0056], [0091]), the medical image is a magnetic resonance image (medical image can be from magnetic resonance imaging; ¶ [0053], [0091]), the intermediate image is a complex number image (MRI images is one of 200I-1 to 200I-n; ¶ [0056], [0089], [0091]), and the noise correlation map corresponds to a map generated by using a g map that indicates distribution of a g-factor calculated based on the magnetic resonance data (the noise pattern map is generated according to the geometry factor (g-factor) of the RF coil during MRI imaging and is based on MRI imaging data; ¶ [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 101659578) in view of Wang et al (WO 2017/223560) and in further view of Takahashi et al (JP 5978429).
Regarding Claim 3, Park et al teaches the medical image diagnostic apparatus according to claim 1 (as described above).
Park et al does not teach the data is projection data, the medical image is an X-ray computed tomography imaging image, the intermediate image is a sinogram based on the projection data, and the noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image, or is a transmission length reconstruction image that is reconstructed by using the transmission length map.
Wang is an analogous art pertinent to the problem to be solved in this application including wherein the data is projection data (data is processed from projection data to reconstructed images; pg7, ln27 – pg4, ln3, pg 35 ln 30 – pg 36 ln 6), the medical image is an X-ray computed tomography imaging image (images can be from x-ray CT; pg 35 ln 30 – pg 36 ln 6), the intermediate image is a sinogram based on the projection data (the projection dataset can be a sinogram and undergo processing to create an improved sinogram; pg9, ln5-24, pg 35 ln 30 – pg 36 ln 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park et al to incorporate the teachings of Wang et al to use projection data and a sinogram intermediate image based on the projection data to generate a denoised image for an x-ray computed tomography image. By using projection data and a sinogram intermediate image for computed tomography analytic reconstruction can be achieved even from noisy data, as recognized by Wang et al (pg9, ln5-24).
Park et al and Wang et al do not teach the noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image, or is a transmission length reconstruction image that is reconstructed by using the transmission length map.
Takahashi et al is an analogous art pertinent to the problem to be solved in this application including the noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image, or is a transmission length reconstruction image that is reconstructed by using the transmission length map (a distribution map of the x-ray attenuation coefficient inside the subject 10 is generated from the tomographic image based on the x-ray transmission length of the subject; ¶ [0047], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park et al and Wang et al to incorporate the teachings of Takashi et al including the noise correlation map is a transmission length map that indicates a transmission length of the subject along a ray of X-rays passing through the subject for each view in the medical image. It is recognized in the art that the x-ray transmission length in the human body is long and the detector output creates a large amount of noise requiring removal, through a process incorporating mapping the transmission length of the subject, as recognized by Takahashi et al (¶ [0054]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al (US PG Publication 2018/0144465) provides an apparatus and method for monitoring and improving medical imaging using a deep learning network and multi-level image reconstruction.
Sharma et al (US PG Publication 2017/0032222) provides an apparatus and method for training a convolutional neural network to apply a plurality of image iterations of multiple parameters to obtain an enhanced output image. 
Ji et al (US PG Publication 2016/0358314) is an apparatus and method for enhancing images with high cross-frame variation by reducing noise and motion biases in localized regions within the image. 
Wang et al (WO 2016/132154) teaches an apparatus and method for enhancing a target section of an image using temporal and spatial interpolation and performed in a network node.
Takeshima et al (JP 2017136170) teaches an MRI imaging apparatus and image processing method including image reconstruction to reduce noise including mapping of the noise and g-factor analysis in a regional area.
Bouchard et al (US PG Publication 2016/0171727) teaches a noise removal apparatus and method including use of a neural network with multiple neural network layers to reduce the noise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667